MEMORANDUM **
Ranjeet Singh Sarai, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding because Sarai’s identity was in question and the only form of identification was an Indian voter identification card that did not fist his surname and was inconsistent with his testimony regarding his age. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Additionally, the IJ had asked Sarai to provide more and/or better forms of identification three years prior to the hearing.
Because Sarai cannot meet the lower standard of eligibility for asylum, he has *984failed to show that he is entitled to withholding of removal. See id.
Because Sarai’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the BIA should have considered in making the CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.